Citation Nr: 1034135	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This claim was previously before the Board in August 2005 and 
February 2009.  Each time, the claim was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for 
diabetes mellitus.  Thereafter, the claim was returned to the 
Board for further appellate action.

In July 2010, the Veteran submitted additional evidence.  The 
Veteran's representative waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Thus, the Board will consider such evidence 
in the adjudication of this appeal.


FINDING OF FACT

The Veteran does not have diabetes mellitus that is attributable 
to his active military service; nor can diabetes mellitus be 
presumed to be related thereto.


CONCLUSION OF LAW

Diabetes mellitus is not the result of disease or injury incurred 
in or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for diabetes mellitus.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2009).  After reviewing the record, the Board finds that VA has 
met that duty.

In February 2001, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claim, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  This was done through VCAA notice letters dated in March 
2001, February 2002, April 2002, September 2005, and April 2009.  
The Veteran was told to submit evidence of any service in the 
Republic of Vietnam in connection with the claim.  VA also 
informed him of the criteria for service connection, as well as 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; Deck Logs from 
the Veteran's ship (U.S.S. Valley Forge); records from Unity 
Health Medical Group, including J. Z., M.D., reflecting the 
Veteran's treatment from December 1997 to November 1999; VA 
records reflecting the Veteran's treatment from February 2001 
February 2009; the report of a February 2002 VA Agent Orange 
Protocol examination; statements from a former fellow serviceman, 
dated in November 2004; and a newspaper article received in 
December 2004.  In sum, the Veteran has been afforded a 
meaningful opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence which 
could support his claim.  Accordingly, the Board will proceed to 
the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Generally, the evidence must show (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as diabetes mellitus, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307.  

Service connection for diabetes mellitus may also be presumed 
when the Secretary of VA determines that it is the result of 
inservice exposure to herbicides, such as Agent Orange.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.309(e).  In that regard, the evidence must show that the 
diabetes was manifested to a degree of at least 10 percent during 
the period following the last exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  

Veterans who served in the Republic of Vietnam are presumed to 
have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  
Veterans who were otherwise exposed to such herbicides may also 
take advantage of those presumptive health effects.  However, 
unlike Vietnam veterans, they are required to prove that they 
were, in fact, exposed to herbicides during their military 
service.  That is, they do not have the benefit of a presumption 
of exposure as do Vietnam veterans. 

Service in the Republic of Vietnam means that the Veteran 
actually set foot within the land borders of Vietnam.  Service in 
the Vietnam coastal waters without ever having gone ashore is not 
enough.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

Analysis

The Veteran contends that he has diabetes mellitus, primarily as 
a result of his exposure to Agent Orange in the Republic of 
Vietnam.  Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

The Veteran does not contend, and the evidence does not show that 
his diabetes mellitus had its onset in service.  Indeed, a review 
of the Veteran's service treatment records, as well as the 
reports of his March 1964 service entrance examination and his 
May 1968 service separation examination, is negative for any 
complaints or clinical findings of diabetes mellitus.  According 
to the evidence, such a disability was not manifested until March 
1998, and there is no competent evidence that it is directly 
related thereto.  The primary thrust of the Veteran's contentions 
is that his diabetes mellitus is the result of his exposure to 
Agent Orange in the Republic of Vietnam.  During his VA Agent 
Orange protocol examination, he stated that during the Vietnam 
era, he had served on land, when he had flown by helicopter to 
bases in Da Nang and Chu Lai.  In this regard, he notes that he 
received the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  

The evidence shows that the Veteran was a crew member on the 
U.S.S. Valley Forge, an aircraft carrier which patrolled the 
waters off the coast of Vietnam.  Although he was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign Medal, 
neither fulfills the requirement to show that he actually set 
foot in Vietnam.  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965, and March 1973 in Vietnam or in Thailand, 
Laos, or Cambodia in direct support of operations in Vietnam.  
The eligibility requirements state that the Veteran must: 

(a) be attached to or regularly serve for 
one or more days with an organization 
participating in or directly supporting 
ground (military) operations; or

(b) be attached to or regularly serve for 
one or more days aboard a naval vessel 
directly supporting military operations; or

(c) actually participate as a crew member 
in one or more aerial flights directly 
supporting military operations; or

(d) serve on temporary duty for 30 
consecutive days or 60 nonconsecutive days.  
These time limitations may be waived for 
personnel participating in actual combat 
operations. 

Department of Defense Manual of Military Decorations and Awards 
(DoD 1348.33-M), September 1996 Incorporating Change 1, September 
18, 2006, at C6.6, pages 50-52. 

The Republic of Vietnam Campaign Medal was awarded to those 
personnel who (1) served in the Republic of Vietnam for six 
months during a specified period, or (2) served outside the 
geographical limits of the Republic of Vietnam but contributed 
direct combat support to the Republic of Vietnam and Armed Forces 
for 6 months, or (3) served in the Republic of Vietnam or outside 
its geographical limits for less than six months but were 
wounded, captured or killed.  Id. at 7.5.

Based upon the above definitions, a veteran could receive the 
Vietnam Service Medal and the Vietnam Campaign Medal without ever 
setting foot in the Republic of Vietnam.  Thus, the award of 
those decorations is not dispositive.

Although the evidence does show that the U.S.S. Valley Forge did, 
occasionally, launch landing forces into Vietnam, the evidence 
does not show that he was a member of any such forces.  However, 
he does contend that he set foot in Vietnam for a brief shore 
leave.  He reportedly remembers that incident because he had 
difficulty returning to his ship and received disciplinary action 
in the form of a Captain's Mast.

In reviewing the Veteran's contentions, the Board notes that his 
service personnel records do not show that he ever had shore 
leave in Vietnam nor do they support his account of disciplinary 
action with respect to any incident in Vietnam.  Rather, they 
show that he received one instance of nonjudicial punishment on 
May 3, 1967, a time when he was stationed in the Continental 
United States.  In this regard, he informed a VA representative 
in April 2003 that he did not have any records of the shore leave 
incident and could not remember the date of that incident.  
Moreover, he has submitted conflicting statements with respect to 
the outcome of that incident.  In August 2002, he reported that 
the Captain's Mast found him not at fault, but in February 2003, 
he reported that he had received a reprimand from his Commanding 
Officer.  Such statements militate against the veracity of his 
claim.  In addition, attempts to corroborate the Veteran's 
exposure to Agent Orange, including the shore leave incident, 
through the use of his ship's history and deck logs, the United 
States Armed Services Center for Unit Records Research (USASCURR) 
(now the United States Army and Joint Services Records Research 
Center (JSRRC)), the National Archives and Records Administration 
(NARA), and the National Personnel Records Center (NPRC) have all 
met with negative results.  Finally, the Board notes that the 
Veteran has not provided any forms of evidence through unofficial 
channels, such as statements from former fellow service members, 
who could testify to the occurrence of the period of shore leave 
in Vietnam.  Had he had evidence in that regard, he knew how to 
submit it.  Not only had he been informed that he could submit 
such evidence, he did so with respect to other aspects of his 
appeal.  That he did not do so with respect to the shore leave 
incident is significant.  While none of the foregoing facts or 
circumstances is, by itself, dispositive, the totality of the 
evidence suggests that the claimed shore leave incident did not 
happen.  Therefore, with respect to that aspect of the claim, the 
Board does not find the Veteran's contentions credible.  

The Veteran's representative contends that the deck logs show 
that the U.S.S. Valley Forge was within the boundaries of Vietnam 
when it was in Da Nang.  Additionally, the Veteran submitted a 
travel voucher showing that travel originated from the U.S.S. 
Valley Forge at Da Nang.  However, the deck logs only show 
anchorage in the harbor and not docked to the shore.  Recent VA 
Compensation & Pension Bulletins (January 2010 and June 2010) 
list Naval ships, including "blue water" (deep water) ships 
similar to the U.S.S. Valley Forge, that temporarily operated on 
Vietnam's inland waterways or docked to the shore.  The U.S.S. 
Valley Forge is not among those listed.  Thus, the substantial 
research contained in the claims file does not reflect service in 
Vietnam.  Absent credible evidence that the Veteran actually set 
foot in the Republic of Vietnam, he may not be presumed to have 
been exposed to Agent Orange.  However, that does not end the 
inquiry.  He may still present evidence of actual exposure to 
Agent Orange.  

In this regard, a former fellow serviceman has reported that the 
Veteran's ship held many fifty-five gallon barrels from Dow 
Chemical Corporation with red warning placards affixed.  Although 
the former fellow service man believed that such drums contained 
Agent Orange, he did not state how he knew that to be the case.  
Moreover, the former fellow serviceman noted that the barrels 
were off-loaded in Japan, rather than Vietnam.  

While the Board does not dispute that barrels containing an 
unknown substance were apparently transported and stored aboard 
ship, the Veteran has not presented any scientific or other 
competent evidence that the barrels actually contained Agent 
Orange or any other herbicide.  In this regard, there is no 
evidence in that the Veteran's ship transported such material, 
and neither he nor his former fellow serviceman is competent to 
render an opinion as to the content of the barrels.  Absent 
competent evidence that such barrels contained Agent Orange, the 
statement from the former fellow service man does not show that 
the Veteran had direct exposure to Agent Orange.

Because the evidence does not establish that the Veteran was 
exposed to Agent Orange in service, and because the evidence does 
not, otherwise, establish a direct or presumptive link between 
the Veteran's service and the onset of his diabetes mellitus, he 
cannot meet the criteria for service connection.  Accordingly, 
service connection for diabetes mellitus is not warranted, and 
the appeal is denied.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

In arriving at this decision, the Board notes that in July 2010, 
the Board received a VA medical record showing that in April 
2010, the Veteran continued to receive treatment for diabetes.  
Although that record was not considered by the RO in denying the 
Veteran's claim, such evidence does not contain any information 
as to when that disability was first manifested or, otherwise, 
provide evidence of a nexus to service.  The evidence is 
redundant.  Therefore, it is not relevant to the issue of service 
connection and need not be considered by the RO prior to the 
Board.  See 38 C.F.R. § 20.1304 (2009).

The Board has also considered the doctrine of reasonable doubt.  
However, that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the doctrine 
of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


